Citation Nr: 0824644	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  06-30 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.


THE ISSUE

Entitlement to a higher initial evaluation for post-traumatic 
stress syndrome (PTSD), in excess of 30 percent.


ATTORNEY FOR THE BOARD

J.P. Vincent, Law Clerk




INTRODUCTION

The veteran served on active duty from June 2000 to August 
2000 and from March 2003 to August 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a RO rating decision of September 
2005, which granted service connection for PTSD, assigning an 
initial rating in excess of 30 percent.

The veteran requested a Board hearing in September 2006, but 
later declined a hearing and requested his case be forwarded 
to the Board for a decision.

In May 2008, following certification of the appeal to the 
Board, it received from the veteran copies of his 
prescriptions.  However, the evidence is not new, but 
duplicative of evidence previously considered by the RO which 
shows the type of medications the veteran was receiving. 


FINDING OF FACT

The veteran's PTSD is manifested by disturbances of 
motivation and mood, sleeping difficulty with nightmares, 
mild depression, limited social isolation, panic like 
feelings, good insight and judgment, coherent, articulate, 
thoughtful, and effective oral and written communications, no 
difficulty understanding complex issues and no symptoms that 
result in significant occupational and social impairment with 
reduced reliability and productivity. 


CONCLUSION OF LAW

The criteria for an initial evaluation greater than 30 
percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder and has an obligation to provide 
reasons and bases supporting this decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The instant claim arises from a granted claim of service 
connection.  The Court observed that a claim of entitlement 
to service connection consists of five elements, of which 
notice must be provided prior to the initial adjudication: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 
38 U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements in initial 
ratings cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2006).  

Prior to initial adjudication of the veteran's claim, a 
letter dated in October 2004 fully satisfied the duty to 
notify provisions for the first three elements for service 
connection on a direct basis.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the depression claim.  A March 
2006 letter told him to provide any relevant evidence in his 
possession.  See Pelegrini II, at 120-121. Although this 
letter was not sent prior to initial adjudication of the 
veteran's claim, this was not prejudicial to him, since he 
was subsequently provided adequate notice in March 2006, he 
was provided a year and eight months to respond with 
additional argument and evidence and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to the veteran in November 2007.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied. The veteran's service treatment records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran received a VA examination in January 2005 and 
September 2007 and was diagnosed with PTSD.  The examiners 
considered the veteran's past medical treatment during their 
respective examinations.  The medical examinations furnished 
by VA were proper, met prescribed medical standards and meet 
the duty to assist requirement.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds,  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.	Initial Rating

The veteran contends that he is entitled to a rating in 
excess of 30 percent for his PTSD.  

The veteran's service-connected PTSD is evaluated as 30 
percent disabling under the General Rating Formula for Mental 
Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings 
are assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the provisions for rating psychiatric disorders, a 30 
percent rating is 


warranted if it is productive of:

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events). 

The next highest rating of 50 percent requires:

A showing of occupational and social impairment with 
reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term 
memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing effective work 
and social relationships.  

A 70 percent disability rating requires evidence of the 
following:

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting; inability to establish and maintain effective 
relationships.)

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, the VA must consider all symptoms of a veteran's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  See 
Mauerhan, supra.  Within the DSM-IV, Global Assessment 
Functioning (GAF) scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not 
determinative, a GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).

According to DSM-IV, a score of 51-60 represents "moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)." Id.  The veteran 
received a GAF score of 58 during a January 2005 and a 
September 2007 examination.  The veteran has been treated at 
the San Diego VA Medical Center for his PTSD. 

In reviewing the veteran's examinations and treatment notes 
from December 2004 to September 2007, the Board finds the 
preponderance of the evidence indicates that a higher rating 
is not appropriate. The veteran's current 30 percent rating 
compensates him for symptoms such as panic like feelings, 
sleep difficulties including nightmares, depression and 
isolating behavior found by his January 2005 and September 
2007 VA examinations and reported by the veteran himself.

During the veteran's December 2004 treatment sessions, the 
veteran described different stressful events that he 
experienced in Iraq.  The events reported by the veteran 
included constant bombings while in Karbala, witnessing 
inhumane conditions at Abu Gharib, and seeing a fellow 
soldier kill an Iraqi.  The veteran is noted as only 
attending two months of VA therapy secessions, in December 
2005 to January 2006, between his diagnosis in December 2004 
and his examination in September 2007.  

The veteran's current symptoms do show some of the criteria 
for a 50 percent rating.  The veteran has exhibited symptoms 
of disturbances of motivation and mood to the point that he 
has experienced some occupational impairment.  The veteran 
reported in both the January 2005 and September 2007 VA 
examinations that he has had trouble focusing and 
concentrating on school.  He indicated in the September 2007 
examination that he had been studying for his drug and 
alcohol counselor certificate, attending fours hours of class 
per week.  The veteran also reported attending drills and 
other training events for the National Guard, despite 
"dreading" them, as reported in the January 2005 
examination.

The veteran also exhibited feelings of depression and social 
isolation in both examinations.  The veteran claims that he 
has low energy, and sleeping difficulty, with nightmares 
three times a week.  He said he had occasional panic-like 
feelings.  The veteran reported symptoms of hypervigilance 
and nervousness while driving in the January 2005 
examination.  The veteran felt his symptoms may be getting 
worse.  Although he complained of social isolation, as of 
September 2007, he also claims to be engaged to be married. 

Of all the symptoms described above, only the disturbances of 
motivation and mood meet the 50 percent threshold for 
increased rating.  The other criterion for the 50 percent 
rating are not met.  All of the other symptoms that the 
veteran has claimed are met under the 30 percent rating.

The objective findings of the January 2005 September 2007 
examinations show the veteran to be competent.  During the 
September 2007 examination the veteran arrived on time and 
was neatly groomed.  The examiner reported that the veteran's 
intelligence appeared to be above average.  Throughout the 
examination, the veteran's thoughts were well organized, the 
veteran was calm and euthymic by observation.  There was no 
evidence of psychotic content or process.  The veteran was 
able to remember what he had for breakfast and dinner the 
night before.  The veteran also passed several short term 
memory tests and gave appropriate abstract interpretation for 
proverbs.  The examiner concluded that while the possibility 
of remission is fair, the veteran's capacity for adjustment 
is fair to good.  The objective findings from the January 
2005 examination were quite similar to that of the September 
2007 results, with the veteran performing well on all the 
memory tests administered by the examiner.

In sum, the Board finds the veteran's PTSD is manifested by 
disturbances of motivation and mood, sleeping difficulty with 
nightmares, and feelings of depression and social isolation.  
The veteran's GAF scores are consistent with his appearance 
and behavior at counseling sessions.  The veteran has 
demonstrated social functioning and adaptation as evidenced 
by his work towards his drug and alcohol counselor 
certificate and his attendance of National Guard drills and 
trainings.  The veteran also did well on the objective part 
of his VA examination, remembering phrases and addresses with 
no evidence of psychotic content or process.  The Board also 
finds that the veteran's PTSD is not manifested by symptoms 
that would cause deficiencies in most areas, like flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short-and long-
term memory; impaired judgement; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing effective work and social relationships.  The 
veteran displayed only one of the symptoms, disturbances of 
motivation and mood, required for a higher rating during the 
appellate period and that only mildly to the point that the 
veteran still attended class and National Guard drills.  
Overall, the veteran exhibits no symptoms that result in 
significant occupational and social impairment with reduced 
reliability and productivity.  The Board finds that the 
preponderance of the evidence is against a rating in excess 
of 30 percent for PTSD.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased rating for PTSD.  See Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to an initial evaluation for PTSD, in excess of 
30 percent disabling is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


